DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1 – 20 are determined to be directed to an abstract idea and not significantly more than the abstract idea itself.  The rationale for this determination is explained below:

The limitation of determining waypoints along a vehicle route of travel, determining an amount of fuel remaining, determining a route and position of the vehicle, determining a candidate waypoint to add to route based on fuel remaining and driver preference and presenting it, as drafted is a process that, under broadest reasonable interpretation, covers mathematical concepts and mental processes. The limitation of determining stops along a route of travel based on starting point and destination, gauging the fuel left in vehicle and determining a route of travel based on the fuel remaining and having potential stops based on fuel remaining and preference of user and selecting a stop, which is all done with mathematical calculations and mental process. Elements in the claim recitation of “a user interface”, “a vehicle interface”, “a navigation interface” and “a processor in communication with the user interface, vehicle interface and navigation interface” are generic computer components. That is other than reciting “a user interface”, “a vehicle interface”, “a navigation interface” and “a processor in communication with the user interface, vehicle interface and navigation interface”, nothing in the claim elements preclude mathematical calculations and mental processes.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a user interface”, “a vehicle interface”, “a navigation interface”, “a processor in communication with the user interface, vehicle interface and navigation interface” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a user interface”, “a vehicle interface”, “a navigation interface” and “a processor in communication with the user interface, vehicle interface and navigation interface” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The determining and presenting steps are directed to well-understood, routine, and conventional activities. The courts have recognized the following computer functions as well‐understood, routine, and 
Claims 8 and 14 correspond to claim 1 and are rejected accordingly.

In regards with claim 2, it recites determine information regarding a drowsiness level of the driver, and determine at least one candidate waypoint based on the drowsiness level of the driver. 
The limitation of determine information regarding a drowsiness level of the driver, and determine at least one candidate waypoint based on the drowsiness level of the driver as drafted, is a process that, under its broadest reasonable interpretation covers the mental processes of figuring out how sleepy the driver is and determining a coffee stop or rest stop accordingly. Thus it is similarly abstract. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claim 15 corresponds to claim 2 and is rejected accordingly.

In regards with claim 3 it recites determine information regarding candidate waypoints, and determine at least one candidate waypoint based on whether an establishment at a waypoint is open at an estimated time of arrival at the waypoint. 
The limitation of determine information regarding candidate waypoints, and determine at least one candidate waypoint based on whether an establishment at a waypoint is open at an estimated time of arrival at the waypoint as drafted, is a process that, under its broadest reasonable interpretation covers mental processes. This is similarly an abstract idea of knowing the business hours of gas stations/coffee shops and determining based on distance and time of travel whether one would arrive in time of the business being open. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 


In regards with claim 4, it recites the driver preference factors include a price factor or a convenience factor. 
The limitation of the driver preference factors include a price factor or a convenience factor is a recitation of a pre-solution activity which is a step of gathering data in a claimed system. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754.  The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claims 11 and 17 correspond to claim 4 and are rejected accordingly.
 
In regards with claim 5 it recites determine scores for a plurality of candidate waypoints, and present for selection. 
The limitation of determine scores for a plurality of candidate waypoints, and present for selection as drafted, is a process that, under its broadest reasonable interpretation covers mental processes. This is similarly an abstract idea of knowing the prices or quality of various gas establishments and determining which one to go to, based on best price or quality of the driver preference. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claims 12 and 18 correspond to claim 5 and are rejected accordingly.

In regards with claim 6, it recites further update the driver preferences based on a selection. 
The limitation of updating the driver preferences based on a selection as drafted, is a recitation of an insignificant extra-solution. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.
Claims 13 and 19 correspond to claim 6 and are rejected accordingly.

In regards with claim 7, it recites the user interface is a touch screen interface or voice interface. 
The limitation recites elements of “a user interface” as a touch screen or voice interface. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a user interface” as a touch screen or voice interface amounts to no more than mere structure, a generic computer component. Mere exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, 
Claim 20 corresponds to claim 8 and is rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0108348 A1) (‘Hansen’ herein after) further in view of Penilla et al. (US 2017/0200449 A1) (‘Penilla’ herein after).

With respect to claim 1, 14, 
Hansen discloses a system for automatically determining waypoints along a vehicle route of travel, the system comprising: a user interface configured to present information to a driver of the vehicle and to accept input from the driver (Figure 1 #117, paragraph 44 teaches the vehicle includes a graphical display device with touchscreen, Hansen); a vehicle interface configured to determine an amount of fuel remaining in the vehicle (paragraph 58 teaches a vehicle sensors connected to interface include a fuel level sensor to determine the amount of fuel remaining, paragraph 78, Hansen); a navigation interface configured to (i) determine a route of travel and (ii) determine positioning coordinates of the vehicle (figure 1 #132 paragraph 48 teaches a GNSS component paragraph 50 teaches that the GNSS helps determine the geographic position of vehicle and a route to a destination is calculated, Hansen); and a processor in communication with the user interface, vehicle interface, and navigation interface, and configured to (i) determine at least one candidate waypoint to add to the route of travel based on the amount of fuel remaining in the vehicle and driver preference factors (paragraph 36 teaches that a POI (places of interest) information is formulated based on criteria including vehicle status e.g. gas level. Paragraph 33 teaches selection is configured in accordance with user preferences, Hansen), and (ii) cause the user interface to present the at least one candidate 
Hansen teaches user preference factors but does not teach maintaining and updating user preference factors.
However Penilla teaches maintaining and updating user preference factors with users preferences and learned behavior from user inputs in paragraphs 243 content is considered to supplement the user's driving experience and reduce distraction, as the supplemental content is selected based on the circumstances of the vehicle location, the user's preferences, the user's learned behavior, the user's calendar, the context of driving, the user's travel plans, and other factors. Paragraph 282 teaches that the vehicle or cloud system will maintain or have access to user preferences that are associated or maintained for a user account of the user. The preferences can include preferred settings of the vehicle, settings preferred for specific periods of time or conditions, preferred goods or services of the user, historical selections made for vehicle settings, tendencies of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to include the teachings of Penilla because both of the references are in the same field of study, trip routing based on vehicle and driver. Furthermore, Penilla further teaches understanding the voice tone of user and responding accordingly in paragraphs 9 – 10, this adds to the system of Hansen to further tailor the waypoints/stops along the way on a trip by assessing the mood. Paragraph 153 teaches monitoring the driver, processing the information and storing/maintaining the information in user’s profile.With respect to claim 2, 15,
Hansen as modified discloses a system as in claim 1 wherein the vehicle interface is further configured to determine information regarding a drowsiness level of the driver, and the processor is 
Hansen as modified discloses a system as in claim 1 further comprising a waypoint information interface configured to determine information regarding candidate waypoints, and the processor is further configured to determine at least one candidate waypoint based on whether an establishment at a waypoint is open at an estimated time of arrival at the waypoint (paragraph 75 teaches potential POIs are organized with supplemental information including hours of service, Hansen).With respect to claim 4, 17,
Hansen as modified discloses a system as in claim 1 wherein the driver preference factors include a price factor or a convenience factor (paragraph 75 teaches potential POIs are organized with supplemental information including prices, room rate, paragraph 106, Hansen).With respect to claim 5, 18,
Hansen as modified discloses a system as in claim 1 wherein the processor is further configured to (i) determine scores for a plurality of candidate waypoints based on the driver preference factors, and (ii) cause the user interface to present a list of candidate waypoints having the highest scores (paragraph 106, 108 teaches POI filter types including favorites, ratings which are preference factors. Paragraphs 109 – 110, 121 – 122 teaches rating values and filtering and presenting information to the user, Hansen).With respect to claim 6, 19,
Hansen as modified discloses a system as in claim 1 wherein the processor is further configured to update the driver preferences based on a selection, via the user interface, of a candidate waypoint by the driver (paragraphs 68, 70, 76, 81 teach maintaining, observing and establish preferences of the users, Hansen and paragraph 282 teaches that the vehicle or cloud system will maintain or have access to user preferences that are associated or maintained for a user account of the user, Penilla).With respect to claim 7, 20,
Hansen as modified discloses a system as in claim 1 wherein the user interface is a touch screen interface or voice interface (paragraph 44 teaches touchscreen and microphone and speaker functionality, Hansen).With respect to claim 8,
Hansen discloses a method of automatically determining waypoints along a vehicle route of travel, the method comprising: determining a set of candidate waypoints along the route of travel (paragraph 31 teaches presenting a list of POIs places of interest); reducing the set of candidate waypoints based on information regarding the vehicle or driver of the vehicle (paragraph 36 teaches that a POI (places of interest) information is formulated based on criteria including vehicle status e.g. gas level. Paragraph 33 teaches selection is configured in accordance with user preferences, paragraph 37 teaches filtering out/reducing POIs that cannot be accommodated, Hansen); determining scores for candidate waypoints remaining in the set of candidate waypoints based on driver preference factors (paragraph 28, 85, 87 teaches a POI instance rating formula that renders an overall POI rating value for instances of the particular POI type by combining the POI type rating value with additional rating 
Hansen teaches user preference factors but does not teach maintaining and updating user preference factors.
However Penilla teaches maintaining and updating user preference factors with users preferences and learned behavior from user inputs in paragraphs 243 content is considered to supplement the user's driving experience and reduce distraction, as the supplemental content is selected based on the circumstances of the vehicle location, the user's preferences, the user's learned behavior, the user's calendar, the context of driving, the user's travel plans, and other factors. Paragraph 282 teaches that the vehicle or cloud system will maintain or have access to user preferences that are associated or maintained for a user account of the user. The preferences can include preferred settings of the vehicle, settings preferred for specific periods of time or conditions, preferred goods or services of the user, historical selections made for vehicle settings, tendencies of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to include the teachings of Penilla because both of the references are in the same field of study, trip routing based on vehicle and driver. Furthermore, Penilla further teaches understanding the voice tone of user and responding accordingly in paragraphs 9 – 10, this adds to the system of Hansen to further tailor the waypoints/stops along the way on a trip by assessing the mood. Paragraph 153 teaches monitoring the driver, processing the information and storing/maintaining the information in user’s profile.With respect to claim 9,

Hansen as modified discloses a method as in claim 9 further comprising determining whether a candidate waypoint is reachable based on an amount of fuel remaining in the vehicle, level of driver drowsiness, or whether an establishment at the candidate waypoint is open at an estimated time of arrival at the candidate waypoint (paragraph 36 teaches POI information is formulated and presented in accordance with automatically sensed vehicle statuses e.g. driver fatigue parameters, paragraph 38 teaches detecting driving patterns indicative of driver impairment, 76 drowsiness, paragraph 75 teaches potential POIs are organized with supplemental information including hours of service, Hansen).With respect to claim 11,
Hansen as modified discloses a method as in claim 8 wherein determining scores for candidate waypoints includes determining a score for a candidate waypoint based on a price factor or a convenience factor (paragraph 75 teaches potential POIs are organized with supplemental information including prices, room rate, paragraph 106, Hansen).With respect to claim 12,

Hansen as modified discloses a method as in claim 8 further comprising updating the driver preferences based on a selection of a candidate waypoint by the driver (paragraphs 68, 70, 76, 81 teach maintaining, observing and establish preferences of the users, Hansen and paragraph 282 teaches that the vehicle or cloud system will maintain or have access to user preferences that are associated or maintained for a user account of the user, Penilla).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180031405 A1 teaches determine an amount of fuel that will be required by the vehicle to reach the destination subject to the constraints of the environmental state of the route being taken by the vehicle and the biometric state of the driver of the vehicle.
US 8022831 B1 teaches an interactive fatigue and drowsiness management system for vehicle drivers.
US 20150106001 A1 teaches at least in part on the estimated fuel consumption, it may be determined that an amount of fuel in the vehicle is insufficient for the vehicle to traverse the route 
US 20160011001 A1 teaches an hours of service system integrated with a navigation system and configured to dynamically change a driver's route based on changing real time conditions and remaining hours of service.
US 20180080777 A1 teaches tools accepting driver input and/or allowing driver manipulation of a dispatched trip plan such as using pre-filtered alternatives for fuel stops or rest stops or routes, e.g., based on stored driver preferences, that may be less optimal than those in the original trip plan but still viable.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 11/4/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166